On Motion for Rehearing.
The appellant contends that we have created a conflict where none exists between its agent’s affidavit and the certificate by the Insurance Commissioner. What the appellant overlooks is the principle that the evidence must have demanded a finding for appellant in order to reverse the trial court’s judgment. The Statute (Code Ann. § 56-1203) requires that the appointment of a person authorized to receive service must be filed with the Insurance Commissioner. The affidavit offered by the appellant stated that a named individual was the appointed attorney-in-fact as of December 20, 1979, and that the appointment was filed with the Insurance Commissioner, but did not set forth the date when the appointment was filed. Our holding was, therefore, that where the certificate by the Insurance Commissioner showed a filing on February 22, 1980, the evidence did not demand a finding that the appointment had been filed in December, 1979.